The defendant admitted the alleged indebtedness to the plaintiff and in a cross-action prayed damages in tort against the plaintiff. The plaintiff excepted to the judgment overruling its motion for new trial.
The court charged the jury: "Punitive damages are damages which are given to deter a future and similar occurrence, and also as damages for the wrong committed under peculiarly provoking circumstances, that is, provoking as far as the plaintiff is concerned, which would be so far as the plaintiff in cross-bill in this case is concerned." This excerpt is assigned as error in that it authorized the jury to find "double damages for the same wrong, namely, to deter a future and similar occurrence and also as damages for the wrong committed." The court did not charge, either expressly or by any reasonable construction which could be placed on the language, that there could be a recovery to deter a future *Page 507 
and similar occurrence where the wrong is based on aggravating circumstances, and also other and additional damages where the wrong is committed "under peculiarly provoking circumstances." The language of the court must necessarily be construed as instructing the jury that only one damage could be recovered, and that was damage to deter a future and similar occurrence where the wrong was committed under peculiarly provoking circumstances. The charge as to recovery of damages under such conditions as were narrated by the court was a correct statement of the law. Code § 105-2002. The court did not state that where there are aggravating circumstances there may be a recovery in addition to compensatory damages, damages "either to deter the wrongdoer from repeating the trespass" and "as compensation for the wounded feelings of the plaintiff." This manifestly would have been error, because, as provided in the Code, § 105-2002, where there have been aggravating circumstances the jury may give damages either to deter the wrongdoer from repeating the trespass "or" as compensation for the wounded feelings of the plaintiff. There can be no recovery of damages in conjunction to deter the wrongdoer from repeating the trespass and as compensation for the wounded feelings of the plaintiff. Johnson v. Morris, 158 Ga. 403
(123 S.E. 707), is authority for this last proposition. This case, however, is not authority for the exception to the charge given, quoted above, namely, that the charge as quoted and excepted to authorized "double damages for the same wrong, namely, to deter a future and similar occurrence and also as damages for the wrong committed."
While the court charged the jury that while mental suffering, unaccompanied by injury to purse or person, affords no basis of an action predicated on wrongful acts merely negligent, yet such damage may be recovered where the plaintiff has suffered a wanton, voluntary or intentional wrong, the natural result of which is the causation of mental suffering and wounded feelings, and that the jury should look to the evidence to determine whether or not the plaintiff was entitled to recover for wounded feelings on account of the alleged trespass or the alleged assault, and that the only damages sought by the plaintiff were punitive damages, which the court defined in the precise words already quoted above as the definition of punitive damages, the court did not anywhere instruct the jury *Page 508 
that where the circumstances were aggravating, the jury could give such damages, i. e., one damage to deter the wrongdoer and another damage as compensation for wounded feelings.
None of these charges contained an instruction that the defendant could recover double damages for one wrong. The court elsewhere charged the correct rule that "in every tort there may be aggravating circumstances either in the act or in the intention, and if the jury found that there were such aggravating circumstances they may give additional damages either to deter the wrongdoer from repeating the trespass or as compensation for the wounded feelings of the plaintiff in cross-action." This charge was not error for any of the reasons assigned.
I do not agree to the calculation that the verdict against the plaintiff, after the verdict was written off, was in the sum of $7.50. I am of the opinion that the verdict is for $750. I am of the opinion that no error appears, and that the judgment should be affirmed.